t c summary opinion united_states tax_court richard scott gehrs petitioner v commissioner of internal revenue respondent docket no 11349-02s filed date richard scott gehrs pro_se andrew r moore for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority all references to sec_7430 are to that section as in effect at the time the petition was filed unless otherwise indicated all other section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this case is before the court on petitioner’s motion for award of litigation costs pursuant to sec_7430 after concessions the issue for decision is whether petitioner is a prevailing_party that may be awarded a judgment for reasonable_litigation_costs incurred in connection with this court_proceeding as explained in further detail below we hold that respondent’s position was substantially justified and therefore we shall deny petitioner’s motion for award of litigation costs background petitioner did not file a federal_income_tax return for the taxable_year respondent received third-party payor information indicating that petitioner received dollar_figure of income during the taxable_year in the following amounts dollar_figure from sales of stocks and bonds dollar_figure of dividends and dollar_figure of interest respondent concedes petitioner has substantially prevailed with respect to the amount in controversy or has substantially prevailed with respect to the most significant issue or set of issues presented petitioner meets the net_worth requirements of u s c sec d b petitioner has exhausted the administrative remedies available within the internal_revenue_service and the costs claimed by petitioner are reasonable respondent sent petitioner notices requesting that petitioner file a federal_income_tax return for the taxable_year in letters dated date and date petitioner informed respondent that pursuant to sec_6012 and the instructions for form_1040 u s individual_income_tax_return he was not required to file a tax_return for because his gross_income was less than dollar_figure specifically petitioner claimed that his gross_income for was dollar_figure respondent sent petitioner a letter dated date which stated in part your investment companies only report your sales amount to the irs we do not know what your original purchase amount was i am sure your filing of a form_1040 and schedule d would clear your account thank you for your cooperation respondent then sent petitioner a so-called 30-day_letter dated date proposing an individual income_tax assessment for the taxable_year in a letter dated date petitioner reiterated his position that pursuant to sec_6012 and the instructions for form_1040 he was not required to file a tax_return for petitioner did not include any information from which to verify his base in the stocks and bonds sold in respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure for the taxable_year petitioner filed a petition on date at the time of filing the petition petitioner resided in menlo park california respondent’s fresno appeals_office issued petitioner a letter dated date explaining the reason that respondent was looking for a tax_return was due to the brokerage reporting gross_sales that does not include basis it was assumed that without any verification that there was any basis in the stock the total sales_price was considered the gain based on that information respondent is required to request a tax_return and if no tax_return is provided or information showing a tax_return was not required then respondent would have no other choice than to consider that the sales_price of the stock was the gain the instructions state for tax_year state sic you are not required to file a return but you are required under sec_6001 to keep your records to show to respondent that you are not required to file a return the instructions do not state that since you do not need to file a return that you do not need to keep records usually you should keep your records for years after the due_date of the tax_return so in the case of your tax_return you should have kept your records regarding that return until the first contact by respondent was a letter dated providing your records to the irs which would have shown that you were not required to file a return would have resolved this case long ago however in the interest of settling the case appeals officer james e vangaasbeck offered to accept without further substantiation petitioner’s statements in his letter of date that his gross_income for was dollar_figure the appeals officer prepared and sent petitioner a proposed stipulation decision document indicating no deficiency and no additions to tax for the taxable_year petitioner refused to execute this decision document despite repeated requests by the appeals officer and respondent’s counsel to do so respondent’s counsel cited sec_1 d income_tax regs to petitioner however petitioner’s refusal to execute the decision document stemmed from his desire that the record reflect that petitioner was not required to file a federal_income_tax return for the taxable_year this case was set for trial at a san francisco california trial session scheduled to commence date after a hearing the court entered on date an order and decision in which we concluded that there was no deficiency and no additions to tax for the taxable_year the court also stated in its order and decision accordingly the court concludes that at the due_date for filing the federal_income_tax return date petitioner was not required to file a federal_income_tax return for the tax_year on date petitioner filed a motion for award of litigation costs petitioner seeks an award of dollar_figure because of petitioner’s motion the court vacated and set_aside on date the order and decision entered on date on date respondent filed an objection to petitioner’s motion for award of litigation costs respondent contends that petitioner is not the prevailing_party within the meaning of sec_7430 because respondent’s position was substantially justified in addition respondent contends that petitioner unreasonably protracted the proceedings petitioner requests a hearing on the motion if respondent contests the motion we however conclude that a hearing is not necessary rule a accordingly we decide petitioner’s motion on the basis of the motion with affidavits and respondent’s objection with exhibits discussion subject_to certain limitations the prevailing_party in any court_proceeding may be awarded a judgment for reasonable_litigation_costs incurred in connection with such court_proceeding sec_7430 the prevailing_party must exhaust the administrative remedies available to it within the internal_revenue_service and the prevailing_party must not have unreasonably protracted any portion of the administrative or court_proceeding see sec_7430 the term prevailing_party means any party which i has substantially prevailed with respect to the amount in controversy or ii has substantially prevailed with respect to the most significant issue or set of issues presented sec_7430 and in the case of an individual taxpayer the term also means any party which had a net_worth that did not exceed dollar_figure at the time the civil tax case proceeding was commenced sec_7430 referring to u s c sec d b and b however a party shall not be treated as the prevailing_party if the commissioner establishes that his position was substantially justified sec_7430 respondent contends that petitioner is not the prevailing_party within the meaning of sec_7430 because while respondent conceded the case his position was substantially justified the commissioner’s position is substantially justified if based on all of the facts and circumstances and the legal precedents relating to the case the commissioner acted reasonably 487_us_552 89_tc_79 affd 861_f2d_131 5th cir in other words to be substantially justified the commissioner’s position must have a reasonable basis in both law and fact pierce v underwood supra 900_f2d_655 3d cir affg in part and revg in part on other grounds 92_tc_510 a position is substantially justified if the position is justified to a degree that could as discussed above respondent also contends that petitioner unreasonably protracted the proceedings as a result of our conclusion herein we need not address respondent’s additional contention satisfy a reasonable person pierce v underwood supra pincite construing similar language in the equal_access_to_justice_act u s c sec thus the commissioner’s position may be incorrect but nevertheless be substantially justified ‘if a reasonable person could think it correct’ 108_tc_430 quoting pierce v underwood supra pincite n the relevant inquiry is whether the commissioner knew or should have known that his position was invalid at the onset 55_f3d_189 5th cir affg tcmemo_1994_182 we look to whether the commissioner’s position was reasonable in light of and subject_to the available facts and circumstances at the time that the commissioner took his position maggie mgmt co v commissioner supra pincite 85_tc_927 the fact that the commissioner eventually concedes or even loses a case does not establish that his position was unreasonable 931_f2d_1044 5th cir 92_tc_760 however the commissioner’s concession remains a factor to be considered 100_tc_457 affd in part revd in part and remanded on another issue 43_f3d_172 5th cir as relevant herein the position_of_the_united_states that must be examined against the substantial justification standard with respect to the recovery_of litigation costs is the position taken by the commissioner in the answer to the petition 861_f2d_131 5th cir see sec_7430 in the present case respondent did not file an answer after the petition was filed date but we note that respondent’s position was the same until date the date of respondent’s fresno appeals_office letter to petitioner more specifically respondent’s position was that petitioner was required to file a federal_income_tax return for the taxable_year because third-party payor information indicated petitioner received dollar_figure from sales of stocks and bonds during that year considering all the facts and circumstances respondent did not know and could not have known that his position was invalid after the petition was filed respondent did not know what the original purchase prices were with respect to the stocks and bonds sold in he knew only that the petitioner realized dollar_figure from the sale of such stocks and bonds at no time did petitioner provide respondent with any information from which to verify his base in the stocks and bonds sold rule b provides generally that no answer is required where a petition is filed pursuant to sec_7463 petitioner nevertheless contends that sec_6012 and the instructions for form_1040 insulate him from having to file a tax_return for even if true petitioner’s contention does not account for sec_6001 which provides in part whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title the term make as used in sec_6001 encompasses the entire process of completing and filing the required return aldrich v commissioner tcmemo_1993_290 respondent notified petitioner of sec_6001 on numerous occasions including but not limited to the letter dated date from sec_6012 provides sec_6012 general_rule --returns with respect to income taxes shall be made by a every individual having for the taxable_year gross_income which equals or exceeds the exemption_amount except that a return shall not be required of an individual-- i who is not married determined by applying sec_7703 is not a surviving_spouse as defined in sec_2 is not a head_of_household as defined in sec_2 and for the taxable_year has gross_income of less than the sum of the exemption_amount plus the basic_standard_deduction applicable to such an individual respondent’s fresno appeals_office in short sec_6001 provides respondent with a reasonable basis in law to require petitioner to file a tax_return for we hold that petitioner is not entitled to an award for litigation costs because respondent’s position was substantially justified in so holding we have carefully considered the remaining arguments made by the parties and to the extent not discussed above we consider those arguments to be without merit reviewed and adopted as the report of the small_tax_case division in order to reflect the foregoing an appropriate order and decision will be entered respondent’s letter dated date to petitioner did not make clear reference to sec_6001 however the letter was consistent with respondent’s other correspondence in informing petitioner that respondent did not know what the original purchase_price was with respect to the stocks and bonds sold in
